EMPLOYMENT AGREEMENT




THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 21, 2013 by and among Tactical Air Defense Services, Inc., a Nevada
corporation (the "Company"), and Alexis C. Korybut, an individual (the
“Employee”).




RECITALS




WHEREAS, the Company desires to employ Employee, and Employee desires to be
employed by the Company, during the Term (as defined herein) of this Agreement,
for the services described herein and subject to the terms and conditions of
this Agreement.




AGREEMENT




NOW THEREFORE, in consideration of the mutual covenants set forth below, the
Company agrees to employ Employee, and Employee agrees to be employed by the
Company, commencing January 1, 2013 (hereinafter, the “Effective Date”), and as
set forth in this Agreement.




1.

DESCRIPTION OF DUTIES




1.1

Position.  Employee shall be employed in the capacity of Chief Executive
Officer, President, and Chief Financial Officer of the Company and in such other
capacities as may be mutually agreed upon from time to time by the Company and
Employee.  Employee may be removed or terminated only by the unanimous consent
of the Board of Directors of the Company.




1.2

Essential Job Functions and Duties.  Employee shall perform such duties as are
customarily performed by other persons in similar such positions.




1.3

Duty of Loyalty and Best Efforts.  Employee shall devote his/her attention,
knowledge, and skills to the Company's business interests, and shall do so in
good faith and with best efforts.  Notwithstanding the above, the Company
acknowledges and agrees that Employee may become employed by additional
companies (the “Additional Companies”) in any capacity whatsoever, so long as
Employee’s devotion of such attention, knowledge, and skills do not
substantially interfere with Employee’s duty of loyalty and best efforts to the
Company.  Employee agrees to refrain from any interest or participation, of any
kind whatsoever, in any business directly competitive to the Company’s business,
for a term of one (1) year from the termination or expiration of this Agreement.




1.4

Place of Employment.  The Company agrees that Employee, in his/her sole
discretion, shall in good faith determine his/her place of employment.
 Notwithstanding the foregoing, Employee acknowledges that his/her presence
shall be required from time-to-time at the registered place of business of the
Company, or at such other location as may be determined by the Company, at the
expense of the Company.




1.5

Term Of Employment.  Employee’s employment with the Company is for a term of one
(1) year from the Effective Date (the “Term”).




2.

COMPENSATION TERMS




2.1

Base Salary.  Employee shall receive a base salary (the “Base Salary”), of one
hundred and eighty-thousand dollars ($180,000) per year, payable bi-weekly on
the 15th and 30th of each month, in arrears.  Notwithstanding the above, at the
Company’s sole discretion, it is hereby agreed between the parties that at the
end of each calendar quarter of the Employee’s employment with the Company (each
a “Quarter”), Employee shall be issued a convertible promissory note (a “Note”)
equal to the amount of any accrued and unpaid Base Salary and unpaid Expenses
(as described below) or other reimbursable items for such Quarter, which Note
shall: (a) have a term of three (3) years; (b) an annual interest rate of twelve
(12%) percent; (c) shall be convertible into shares of common stock of the
Company at a conversion price equal to the lesser of: (i) no greater than fifty
(50%) percent of the average closing price of the Company’s common stock for the
ninety (90) day period prior to the issuance of any such Note; or (ii) the
lowest price of any shares of common stock or any other securities of the
Company sold or issued, directly or indirectly, during the term of this
Agreement or of said Note; and (d) shall have full ratchet anti-dilution
protection and other protective provisions as described.





--------------------------------------------------------------------------------




2.2

Stock Incentive.  Employee shall be given a one-time grant of six million
(6,000,000) fully-vested shares of Series A Preferred stock of the Company, as
an inducement to enter into this Agreement.




2.3

Performance Bonus.  In connection with each calendar year, partial or otherwise,
in which Employee is employed by the Company, Employee shall participate in a
management bonus pool (the “MBP”), the terms and conditions of which MBP shall
be determined by the Board of Directors of the Company, but which participation
by Employee shall be equal to no less than the participation of any Officer or
employee of the Company or any of its subsidiaries.




2.4

Exempt Status.  Employee understands that at all times he/she is employed as a
salaried/exempt employee and, therefore, he/she is not entitled to overtime
wages.  Employee shall not receive overtime compensation for the services
performed under this Agreement, unless specifically agreed to in writing.




2.5

Expense Reimbursement.  Employee shall be entitled to reimbursement of any or
all reasonably incurred expenses incurred in the performance of the functions
and duties under this Agreement. In addition, the Company shall pay to Employee
an expense budget of $1,000 per month to be used at employee’s sole
discretion.  




3.

BENEFITS




3.1

Health Insurance.  The Company agrees that upon the Effective Date, Employee
shall be eligible to participate in the Company health insurance plan (the
“Company Plan”), if such Company Plan is in-place.  In the event that a Company
Plan is in-place, the Company agrees to pay the cost of an individual policy for
Employee. In the event that a Company Plan is not in-place or if Employee
chooses to not participate in a Company Plan, the Company shall pay to Employee
$1,000 per month in lieu of an individual policy for Employee.




3.2

 Director & Officer Liability Insurance.  The Company agrees that upon the
Effective Date, Employee shall be eligible to participate in the Company
director and officer liability insurance plan (the “Company D&O Plan”), if such
Company D&O Plan is in-place.  In the event that a Company D&O Plan is in-place,
the Company agrees to pay the cost of an individual policy for Employee.  In the
event that a Company D&O Plan is not in place, the Company agrees to pay
Employee a fee of $1,000 per month for each month, partial or otherwise, that a
Company D&O Plan is not in place, in addition to indemnification of Employee, as
described below.




3.3

Vacation:  Employee is entitled to up to six (6) weeks of paid vacation per
year, any portion of which if unused, shall accrue.  At the sole discretion of
Employee, Employee can, at any time, elect to be compensated in cash or in the
form of a Note for any and all past accrued and unpaid vacation.




4.

TERMINATION




4.1

Events of Termination:  The Employee's employment with the Company shall
terminate upon any one of the following:




4.1.1

Thirty (30) days after the date of a written notice sent to the Employee stating
the Company's determination made in good faith that it is terminating the
Employee for “Cause” as defined under Section 4.2 below (“Termination for
Cause”); or




4.1.2

Thirty (30) days after the date of a written notice sent to the Employee stating
the Company's determination made in good faith that, due to a mental or physical
incapacity, the Employee has been unable to perform his duties under this
Agreement for a period of not less than six (6) consecutive months (“Termination
for Disability”); or




4.1.3

Upon the Employee's death (“Termination Upon Death”); or




4.1.4

Upon the date of a written notice sent to the Company stating the Employee's
determination made in good faith of “Constructive Termination” by the Company,
as defined under Section 6.3 below (“Constructive Termination”); or




4.1.5

Thirty (30) days after the date of a notice sent to the Employee stating that
the Company is terminating his employment, without Cause, which notice can only
be given by the Company at any time after the Effective Date at the Company's
sole discretion, for any reason or for no reason (“Termination Without Cause”);
or





--------------------------------------------------------------------------------




4.1.6

The date of a notice sent to the Company from the Employee stating that the
Employee is electing to terminate his employment with the Company (“Voluntary
Termination”).




4.2

“Cause” Defined.  For purposes of this Agreement, “Cause” for the Employee's
termination will exist at any time after the occurrence of one or more of the
following events:




4.2.1

Any willful act or acts of dishonesty undertaken by the Employee intended to
result in substantial gain or personal enrichment of the Employee at the expense
of the Company; or




4.2.2

Any willful act of gross misconduct which could reasonably be expected to
materially and demonstrably result in damage to the Company.  No act, or failure
to act, by the Employee shall be considered “willful” if done, or omitted to be
done, by him in good faith and in the reasonable belief that his act or omission
was in the best interest of the Company and/or required by applicable law.




4.3

“Constructive Termination” Defined.  “Constructive Termination” shall mean:




4.3.1

A material reduction in the Employee's salary or benefits not agreed to by the
Employee;




4.3.2

A material change in the Employee's responsibilities not agreed to by the
Employee;




4.3.3

The Company's breach or failure to comply in any material respect with any
material term of this Agreement after thirty (30) days written notice of the
Employee’s claim of such failure; or




4.3.4

A requirement that the Employee relocate to an office that would increase the
Employee's one-way commute distance by more than 50 miles from his home.




4.4

“Termination Without Cause” shall mean:




4.4.1

Termination of the Employee’s employment with the Company for any reason other
than Cause.




4.5

Effect of Termination.




4.5.1

Termination for Cause or Voluntary Termination.  In the event of any termination
of the Employee's employment pursuant to Section 4.1.1 or Section 4.1.6, the
Company shall immediately pay to the Employee the compensation and benefits
accrued and otherwise payable to the Employee under Section 2 through the date
of termination.  The Employee's rights under the Company's benefit plans of
general application shall be determined under the provisions of those plans.




4.5.2

Termination for Disability.  In the event of termination of employment pursuant
to Section 4.1.2:




4.5.2.1

The Company shall immediately pay to the Employee the compensation and benefits
accrued and otherwise payable to the Employee under Section 5 through the date
of termination; and




4.5.2.2

The Employee shall receive any other benefit payments as provided in the
Company's standard benefit plans applicable to disability.




4.5.3

Termination Upon Death.  In the event of termination of employment pursuant to
Section 4.1.3, all obligations of the Company and the Employee shall cease,
except the Company shall immediately pay to the Employee (or to the Employee's
estate) the compensation and benefits accrued and otherwise payable to the
Employee under Section 5 through the date of termination.




4.6

Constructive Termination or Termination Without Cause.  In the event of any
termination of this Agreement pursuant to Section 4.1.4 or Section 4.1.5, the
Company shall immediately pay to the Employee the compensation and benefits
accrued and otherwise payable to the Employee under entire term of this
Agreement.








--------------------------------------------------------------------------------




5.

COVENANTS




5.1

Non-Disclosure of Trade Secrets and Other Proprietary Information.  Employee
agrees not to use, disclose, or communicate, in any manner, proprietary
information about the Company, its operations, clientele, or any other
proprietary information, that relate to the business of the Company.  This
includes, but is not limited to, the names of the Company’s customers, clients,
vendors, employees, or independent contractors, or any other information of any
kind which would be deemed confidential or proprietary information of the
Company.




5.2

Non-Solicitation Covenant.  Employee agrees that for a period of two (2) years
following termination of employment, for any reason whatsoever, Employee will
not solicit, including but not limited to the following: customers, clients,
vendors, employees, or independent contractors, of the Company.




6.

INDEMNIFICATION FOR THIRD PARTY CLAIMS




The Company agrees to indemnify and hold harmless Employee to the fullest extent
permitted by law, from and against any and all losses, claims, damages,
liabilities, obligations, penalties, judgments, awards, costs, expenses, and
disbursements (and any and all actions, suits, proceedings and investigations in
respect thereof and any and all legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise), including, without limitation, the costs, expenses, and
disbursements, as and when incurred, of investigating, preparing, or defending
any such action, suit, proceeding, or investigation (whether or not in
connection with litigation in which Employee is a party), directly or
indirectly, caused by, relating to, based upon, arising out of, or in connection
with, Employee’s acting for the Company, including, without limitation, any act
or omission by Employee in connection with his/her acceptance of or the
performance or nonperformance of his/her duties and obligations under this
Agreement.




If any action, suit, proceeding, or investigation is commenced, as to which
Employee proposes to demand indemnification, he/she shall notify the Company
with reasonable promptness.  Employee shall have the right to retain counsel of
his/her own choice to represent him/her, which counsel shall be reasonably
acceptable to the Company, and the Company shall pay the fees, expenses, and
disbursements of such counsel, and such counsel shall, to the extent consistent
with its professional responsibilities, cooperate with the Company and any
counsel designated by the Company.  The Company shall be liable for any
settlement of any claim against Employee.  The Company shall not, without the
prior written consent of Employee, settle or compromise any claim, or permit a
default or consent to the entry of any judgment in respect thereof, unless such
settlement, compromise, or consent includes, as an unconditional term thereof,
the giving by the claimant to Employee of an unconditional and irrevocable
release from all liability in respect of such claim.




Neither termination nor completion of the employment of Employee shall affect
these Indemnification Provisions which shall then remain operative and in full
force and effect.




7.

ATTORNEYS’ FEES AND COSTS




Employee and the Company agree that should any action be instituted by either
party against the other regarding the enforcement of the terms of this
Agreement, the prevailing party will be entitled to all of its expenses related
to such litigation including, but not limited to, reasonable attorneys' fees and
costs, both before and after judgment.




8.

COUNTERPARTS




For the convenience of the parties, any number of counterparts of this Agreement
may be executed by the parties hereto.  Each such counterpart shall be, and
shall be deemed to be, an original instrument, but all such counterparts taken
together shall constitute one and the same Agreement.




9.

MISCELLANEOUS PROVISIONS




9.1

Notices.  The parties agree that any notices that are required to be given under
this Agreement shall be given in writing, sent by certified mail, return receipt
requested, to the principal place of business of the Company or residence of
Employee as set forth herein.





--------------------------------------------------------------------------------




9.2

Modifications.  This Agreement embodies the entire agreement and understanding
of the parties hereto and supersedes any and all prior agreements, arrangements,
and understanding relating to the matters provided for herein.  Any
modifications to this Agreement may only be done in writing and must be signed
by an officer of the Company and Employee.




9.3

Severability of Agreement.




To the extent that any provision hereof is deemed unenforceable, all remaining
provisions of this Agreement shall not be affected thereby and shall remain in
full force and effect.




9.4

Waiver of Breach.




The waiver by the Company of a breach of any provision of this Agreement by
Employee shall not operate as a waiver of any subsequent breach by the Employee.
 No waiver shall be valid unless placed in writing and signed by an officer of
the Company.




9.5

Choice of Law, Jurisdiction and Venue.  Employee agrees that this Agreement
shall be interpreted and construed in accordance with the laws of the State of
Florida, and that any claims brought against the Company related to the terms or
conditions of employment shall be brought within a court of competent
jurisdiction within the county of Miami-Dade, Florida.  Employee also consents
to jurisdiction of any claims by the Company related to the terms or conditions
of employment by a court of competent jurisdiction within the county of
Miami-Dade, Florida.




Agreed to on the date first written above, by and between:













___________________________________________

Alexis C. Korybut (“Employee”)










___________________________________________

Tactical Air Defense Services, Inc. (“Company”)

Michael Cariello, Director










___________________________________________

Tactical Air Defense Services, Inc. (“Company”)

Alexis C. Korybut, Director










___________________________________________

Tactical Air Defense Services, Inc. (“Company”)

Peter C. Maffitt, Director












